DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

There are insufficient antecedent bases for the following limitations:
Claim 9 recites "the color distribution information of the image and the luminance distribution information of the image".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by YAMASAKI et al. (hereafter referred to as “YAMASAKI”, US 2019/0012796). 

Regarding claim 1, YAMASAKI discloses an apparatus (Figs. 1&2), comprising: at least one processor and at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least processor to function as: 
an obtaining unit configured to obtain image evaluation value distribution corresponding to an image as an image evaluation value map (Fig. 5 and pg. [0143], the depth information map created by the distance measurement unit 142); 
a generation unit configured to generate a first subject region map including a subject region extracted from the image using the image evaluation value map (Fig. 6 and pg. [0146], the reliability map created by the distance measurement unit 142 is a first subject region map); and 
a processing unit configured to perform correction processing on the image using at least any one of the first subject region map and a second subject region map generated without using the image evaluation value map (Fig. 7 and pg. [0149]. The luminance map shown in Fig. 7 is a second subject region map. Fig. 2 and pg. [0122] “The image treatment unit 145 performs processes related to image processing on the captured image  … synthesize the image having been cut out with another image”), 
wherein the processing unit calculates a difference between the first subject region map and the second subject region map (the hair area shown in Fig. 9 is a difference between the first subject region map shown in Fig. 6 and the 2nd subject region map shown in Fig. 7) and performs correction processing on the image using the second subject region map more than the first subject region map as the difference is higher (Fig. 9 and pg. [0158]-[0159], determining the hair area 261A as cut-out area is based on luminance map of Fig. 7. The larger the hair area 261A, the more of the luminance map is used for correction processing).

Regarding claim 2, YAMASAKI discloses the apparatus according to claim 1, wherein the processing unit includes: a map correction unit configured to calculate the difference between the first subject region map and the second subject region map and generate a third subject region map using the second subject region map more than the first subject region map as the difference is higher; and an image correction unit configured to perform correction processing on the image using the third subject region map (Fig. 10 shows the cut-out target map which defines a third subject region map. The cut-out area 271 includes hair area 261A (see Fig. 9). Fig. 2 shows that the image treatment unit receives the cut-out target map as input).

Regarding claim 3, YAMASAKI discloses the apparatus according to claim 2, wherein the map correction unit corrects the first subject region map based on the image and calculates the difference between the corrected first subject region map and the second subject region map (pg. [0180]-[0181], reliability of depth information is compared with a predetermined threshold value. Therefore, the first subject region map shown in Fig. 6 is a corrected first subject region map based on the threshold).

Regarding claim 4, YAMASAKI discloses the apparatus according to claim 3, wherein the difference is an area value of a region obtained by excluding a subject region in the second subject region map from the corrected region in the first subject region map (Figs. 6, 7&9, the hair region 261A is obtained by excluding a subject region such as 244 from the corrected region 231B and 231C).

Regarding claim 5, YAMASAKI discloses the apparatus according to claim 3, wherein the difference is an area value of a region that is not corrected and has low reliability in the first subject region map and is to be a subject region in the second subject region map (Figs. 6&9 and pg. [0157]-[0158], the hair area 211A has low reliability and is not corrected to be shown in the reliability map in Fig. 6. Area 211A is a subject region in the luminance map shown in Fig. 7).

Regarding claim 6, YAMASAKI discloses the apparatus according to claim 3, wherein the difference is a value combining an area value of a region obtained by excluding the subject region in the second subject region map from the corrected region in the first subject region map and an area value of a region that is not corrected and has low reliability in first subject region map and is to be a subject region in the second subject region map (see analysis of claims 4 and 5).

Regarding claim 7, YAMASAKI discloses the apparatus according to claim 3, wherein the map correction unit corrects the first subject region map based on a region obtained by dividing the image (Fig. 6 and pg. [0130]-[0135] the corrected first subject region map in Fig. 6 is based on dividing the image into object region (nearer than a threshold) and background region).

Regarding claim 16, YAMASAKI discloses the apparatus according to claim 1, wherein the image evaluation value map includes any of defocus amount distribution information, color distribution information, luminance distribution information, parallax distribution information, distance distribution information (Fig. 2, and pg. [0117] the distance measurement unit 142 creates a depth information map and a reliability map), probability distribution information for semantic region division, infrared distribution information, and optical flow distribution information.

Claims 17-20 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1, 2, 1 and 2 above, respectively.

Allowable Subject Matter
Claims 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and to include all limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666